Title: From George Washington to George Augustine Washington, 17 May 1787
From: Washington, George
To: Washington, George Augustine

 

Dear George,
Philadelphia May 17th 1787.

After short stages and easy driving, I reached this City on Sunday afternoon. Only 4 states—viz. Virginia, South Carolina, New York and the one we are in, are as yet, represented; which is highly vexatious to those who are idly, & expensively spending their time here.
I hope the fine rains which have watered this part of the Country were not confined to it; or rather, that the Clouds which produced them, were not unproductive as they hovered over you. All nature seems alive from the effe⟨ct⟩ of them, about this City; and the Grain appears very differently from ours.
As we have not commenced the business yet, it is impossible to say when it will end. I have not even a hope, that it will meet with dispatch. for which reason I shall be anxious for the weekly remarks—These you will have time to transcribe between Saturday and Monday Night; by which time your letter should be in the Post Office, in order that it may come off with the Mail on Tuesday Morning & be here on Friday—If any thing should occur I shall write to you by return of it.
If you or Fanny should want any thing here, or think of any thing in which I can be of service it would give me pleasure to oblige you—My best wishes attend her. and remembrances to Mr Lear. I am Yr Affectly

Go: Washington


P.S. Your letter of the 12th is this instt put into my hands and I am hurried to get this to the Post office in time.

